              Case 14-50333-gs        Doc 484     Entered 03/25/19 12:06:55      Page 1 of 1



 1
 2
 3
 4       Entered on Docket
       March 25, 2019
 5 ___________________________________________________________________
 6                             UNITED STATES BANKRUPTCY COURT
 7                                       DISTRICT OF NEVADA
 8
 9   In re:                                                    Case No. BK-14-50333-btb
10   ANTHONY THOMAS and                                        Case No. BK-14-50331-btb
11   WENDI THOMAS,                                             (Jointly Administered)
12   AT EMERALD, LLC,                                          Chapter 7
13                           Debtors,                          ORDER OF RECUSAL AND
                                                               REQUEST FOR REASSIGNMENT
14
15                                                             Hearing date: March 22, 2019
                                                               Time:         10:00 a.m.
16
17
18
19            As stated on the record at the hearing held on March 22, 2019,

20
21            IT IS ORDERED that the undersigned U.S. bankruptcy judge is hereby recused from

22   hearing this matter and IT IS REQUESTED that the case(s) be reassigned to another judge.

23
24
                                                     ###
25
26
27
28
